Application by the appellant for a writ of error corana nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 21, 1986 (People v Morrison, 116 AD2d 672), affirming a judgment of the Supreme Court, Queens County, rendered May 17, 1983.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Rosenblatt and Miller, JJ., concur.